Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 51-70 have been examined in this application.
	The filling date of this application number recited above is 12 July 2019. Domestic Benefit/National Stage priority has been claimed for PCT/US2017/014059 in the Application Data Sheet, thus the examination will be undertaken in consideration of 19 January 2017, as the priority date, for applicable claims.
No additional information disclosure statement (IDS) has been filed to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 51-70 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of 
As per Claims 51, 62, and 70, the claim recites “a method comprising:
receiving, data to be forwarded to a cloud server and an identity of the cloud server;
performing at least one check of the internet of things node and/or the cloud server, to assess whether [it] is likely to be reimbursed for a charge for forwarding the data to the cloud server; and
forwarding, based on the at least one check, the data to the cloud server”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to an organized human activity by commercial interaction. The method recited above is a process of interaction between a user and a store providing a gateway for internet connection (e.g. hotspot), wherein the store provides the connection only if the user confirms to provide payment for using the connection.
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “apparatus”, “processor”, “memory”, “internet of things node”, and “non-transitory computer-readable storage medium” to perform the method recited above by instructing the abstract idea to be performed “by” these generic computer components. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. See MPEP 2106.05(f). The disclosure provided in Specifications [060-068] and Figure 4 provide these additional elements as generic computer components, by which they are 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, considering the additional elements individually and/or as an ordered combination, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system. Mere instructions to apply an exception using a generic computer system cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 52 and 63 recites “wherein the apparatus is further configured to at least send a charging record and/or debit record for the forwarded data, when the forwarded data is sent to the cloud server.”
Claims 53 and 64 recites “wherein the charging record and/or debit record is sent to a distribute database comprising blockchain and/or sent to the cloud server.”
Claims 54 recite “wherein the at least one check to assess whether the apparatus is likely to be reimbursed comprises a check of a first certificate for the internet of things node and/or a second certificate for the cloud server.”
Claims 55 and 65 recites “wherein the at least one check to assess whether the apparatus is likely to be reimbursed comprises a check of a reputation of the internet of things node and/or the cloud server for reimbursement for forwarding data to the cloud server.”
Claims 56 and 68 recites “wherein the at least one check to assess whether the apparatus is likely to be reimbursed comprises a verification of whether the internet of things node and/or the cloud server comprise credit for reimbursing charges for forwarding data to the cloud server.”
Claims 57 recite “wherein the received data comprises encrypted data, a destination identifier of the cloud server, and/or an identifier of the internet of things node.”
Claims 58 and 69 recites “wherein the forwarded data comprises encrypted data, an identifier of the apparatus, an internet of things node identifier, an address in a database where payment to the apparatus can be made, and/or an address in a distributed database comprising blockchain where payment to the apparatus can be made.”
Claims 59 recite “wherein the apparatus is further configured to at least receive a reimbursement record and/or a credit record for the forwarded data.”
Claims 60 recite “wherein the reimbursement record and/or a credit record is received from a distributed database comprising blockchain and/or from the cloud server.”
Claims 61 recite “wherein the apparatus is further configured to at least store, in memory at the apparatus, information indicative of a data forwarding transaction 
Claims 66 recite “wherein the check of the reputation comprises verifying the reputation at a database comprising historical data regarding past reimbursements for forwarding data to the cloud server.”
Claims 67 recite “wherein the check of the reputation comprises verifying the reputation at a distributed database comprising blockchain.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea. As similarly discussed above with their parent claims, the additional element of “blockchain” recited in the dependent claims is only utilized as “apply it” with the judicial exception, and the claims as a whole is generally linking the use of the judicial exception to a particular technological environment or field of use (e.g. blockchain), which is not indicative of integration into a practical application. See also MPEP 2106.05(h). Therefore, the dependent claims are rejected for at least the same rationale as applied to their parent claim above.
	Claims 52-61 and 63-69, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component to perform the abstract idea as 
Therefore, Claims 51-70 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 51, 54, 57, 61-62, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al. (U.S. 2015/0023164) in view of Crowley et al. (U.S. 2014/0006244).

As per Claims 51, 62, and 70, Starsinic discloses an apparatus comprising: at least one processor; and at least one memory comprising program code which when executed configures the apparatus to at least (See Figure 6C and 6D and [0073-0086] disclosing processors, memory, and non-transitory computer readable medium):
receive, from an internet of things node, data to be forwarded to a cloud server and an identity of the cloud server (See exemplary Figure 3, as disclosed [0028] “when a person fitted with a non-cellular medical device 302 roams into an area that is served by an M2M gateway (e.g., a 3GPP GW 304), the medical device and the 3GPP GW 304 may communicate … However, the medical device may wish to use the 3GPP GW 304 to access a network application (e.g., an SCS 306) so that it can report some diagnostic information” and the identity of the server disclosed [0037] “In some embodiments, the packet filters will include the IP Address and Port Number of the service that the visiting capillary network device is trying to contact”, wherein the device may be a node as disclosed [0020] “Functionality at device 116, MTC server 102, network applications, capillary devices and the mobile core network may also be implemented as a logical entity (e.g., software) executing either on a standalone node or server or as part of an existing node or server” and the destination cloud server disclosed [0070] “The functions of the M2M service layer 22 may be implemented in a variety of ways, for example as a web server, in the cellular core network, in the cloud, etc. … The M2M service layer 22' may be implemented by one or more servers, computers, virtual machines (e.g. cloud/compute/storage farms, etc.) or the like”);
perform at least one check of the internet of things node and/or the cloud server, to assess whether the apparatus is likely to be reimbursed for a charge for forwarding the data to the cloud server ([0028] “If the 3GPP GW 304 is not provided with some indication or assurance that its owner will receive compensation or at least not be charged, then the 3GPP GW 304 should not be expected to provide access to this device” and see also [0029] “In some embodiments, the network may indicate to the UE/GW 304 that the flow to be used by the capillary network device is sponsored (e.g., will be paid for by another entity)” and also further disclosed [0032] “A UE/GW 116 may also indicate to the Core Network that the UE/GW 116 only wishes to allow the service data flow if it is sponsored (i.e., if there will be no charge to the UE/GW 116) or if the UE/GW 116 is compensated for providing the accessing service to the service provider via the Core Network”); and
forward, based on the at least one check, the data to the cloud server (As shown by the flow chart in Figure 3 and disclosed in [0028] “the medical device may wish to use the 3GPP GW 304 to access a network application (e.g., an SCS 306) so that it can report some diagnostic information”, the medical device 302 is utilizing gateway 304 to send data to an application server (SCS 306), and the gateway 304 will allow the [0028] “If the 3GPP GW 304 is not provided with some indication or assurance that its owner will receive compensation or at least not be charged, then the 3GPP GW 304 should not be expected to provide access to this device”. For further disclosure, refer to Figure 6A and 6B).

Starsinic may not explicitly disclose, but Crowley discloses:
receive, from an internet of things node, data to be forwarded to a cloud server and an identity of the cloud server ([0062] “Various example embodiments, also related to a method of sending packets received from a private data source to an entitled destination in a cloud network. This may involve a logical client edge router in a computer system receiving a packet from a private source, querying a directory server for the destination's cloud IP address and location IP address, encapsulating the received packet when the entitled client edge router determines that the destination is within the entitled space, further encapsulating the received packet with the entitled destination's corresponding location IP header” wherein the destination’s cloud IP address would be sent from the private data source, e.g. internet of things node, to the logical client edge router in order to forward the data packet, by which the router performs a query to the directory server to match the received cloud IP address); and
forward, the data to the cloud server ([0062] “… and forwarding the received packet to the entitled destination, wherein the logical client edge router forwards the received packet through the destination location IP address to the destination cloud IP address”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize data packet to be forwarded to the cloud server which includes the cloud IP address as in Crowley in the system executing the method of Starsinic, by which the system in Starsinic already discloses of including a destination ip address [0037] and the destination could be a cloud server [0070], with the motivation of offering to improve [0044] “user’s ability to re-provision technological infrastructure resources” by utilizing cloud computing as taught by Crowley over that of Starsinic.

As per claim 54, Starsinic discloses the apparatus of claim 51, wherein the at least one check to assess whether the apparatus is likely to be reimbursed comprises a check of a first certificate for the internet of things node and/or a second certificate for the cloud server (See Figure 5, as disclosed [0065] “In the example of FIG. 5, the interface 502 can be used to select if a third party connection is always allowed, never allowed, or allowed only if sponsored or compensated” and see also the flow in Figure 4, as disclosed [0037] “Each packet filter may include a one octet "Packet Filter Identifier and Direction" field. In an embodiment, this field may be used by a UE 402 to indicate that the flow associated with this filter must be sponsored. Alternatively, this field may be used to indicate that a UE 402 requires compensation for allowing the flow” and [0040] “Note that in some embodiments, the PCRF 408 will check if the IP Address that the UE 402 wants to contact is associated with an Application Function (AF) (e.g., SCS) that is willing to sponsor the flow”). 

As per claim 57, Starsinic may not explicitly disclose, but Crowley discloses the apparatus of claim 51, wherein the received data comprises encrypted data, a destination identifier of the cloud server, and/or an identifier of the internet of things node ([0062] “Various example embodiments, also related to a method of sending packets received from a private data source to an entitled destination in a cloud network. This may involve a logical client edge router in a computer system receiving a packet from a private source, querying a directory server for the destination's cloud IP address and location IP address, encapsulating the received packet when the entitled client edge router determines that the destination is within the entitled space, further encapsulating the received packet with the entitled destination's corresponding location IP header” wherein the destination’s cloud IP address would be included with the data packet received by the router in order for the router to query and match the ip address, [0024] “data may be … encrypted to ensure privacy or prevent fraud in any of a variety of ways well known in the art.”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize data packet to be forwarded to the cloud server which includes the cloud IP address as in Crowley in the system executing the method of Starsinic, by which the system in Starsinic already discloses of including a destination ip address [0037] and the destination could be a cloud server [0070], with the motivation of offering to improve [0044] “user’s ability to re-provision technological infrastructure resources” by utilizing cloud computing as taught by Crowley over that of Starsinic.

As per claim 61, Starsinic discloses the apparatus of claim 51, wherein the apparatus is further configured to at least store, in memory at the apparatus, information indicative of a data forwarding transaction to the cloud server to enable processing of a charging record and/or a debit record, the stored information comprising an identity of the internet of things node and/or the identity of the cloud server ([0007] “Existing messages between a UE/GW, P-GW, PCRF, and an application server (AS) (e.g., SCS) may be modified and new messages may be used so that the GW can request a guarantee of sponsorship or of non-charging and so that the AS (SCS) may indicate to the UE that the flow is sponsored” by which the sponsorship indication enables to charge the payment to the sponsor, and the identity of the cloud server is disclosed [0037] “In some embodiments, the packet filters will include the IP Address and Port Number of the service that the visiting capillary network device is trying to contact”. The data being stored in a memory is disclosed [0080] “The processor 32 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 44 and/or the removable memory 46”). 

Claims 52-53, 55-56, 58-60, 63-65, and 68-69 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic in view of Crowley in further view of Raleigh et al. (U.S. 2017/0201850).

As per claims 52 and 63, Starsinic may not explicitly disclose, but Raleigh discloses the apparatus of claim 51 and the method of claim 62, wherein the apparatus is further configured to at least send a charging record and/or debit record for the forwarded data, when the forwarded data is sent to the cloud server ([0421] “In some embodiments, the user is required to provide a form of credit information, e.g., a credit card or a user credential that points to a service account that includes credit information, before the user can access and use the service plan or application”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize sending credit information as in Raleigh in the system executing the method of Starsinic with the motivation of offering to [0006] “to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices” as taught by Raleigh over that of Starsinic.

As per claims 53 and 64, Starsinic may not explicitly disclose, but Raleigh discloses the apparatus of claim 52 and the method of claim 63, wherein the charging record and/or debit record is sent to a distribute database comprising blockchain and/or sent to the cloud server ([0747] “In some embodiments, credit information is captured by the mobile wireless communication device 100 and subsequently transferred to a service management system in the network, e.g., an accounting, billing, and/or charging system. In some embodiments, the credit information is transferred to a third-party management system (e.g., an iTunes of Application Store account).”). 
Raleigh in the system executing the method of Starsinic with the motivation of offering to [0006] “to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices” as taught by Raleigh over that of Starsinic.

As per claim 55 and 65, Starsinic may not explicitly disclose, but Raleigh discloses the apparatus of claim 51 and the method of claim 62, wherein the at least one check to assess whether the apparatus is likely to be reimbursed comprises a check of a reputation of the internet of things node and/or the cloud server for reimbursement for forwarding data to the cloud server ([1396] “In some embodiments, service controller 122 compares information in UDRs sent by service processor 115 to carrier-based usage reports received from the network to determine whether end-user device 100 is likely operating in compliance with an established policy, or whether end-user device 100 is likely operating in a fraudulent manner”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize fraud check as in Raleigh in the system executing the method of Starsinic with the motivation of offering to [0006] “to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices” as taught by Raleigh over that of Starsinic.

As per claim 56 and 68, Starsinic may not explicitly disclose, but Raleigh discloses the apparatus of claim 51 and the method of claim 62, wherein the at least one check to assess whether the apparatus is likely to be reimbursed comprises a verification of whether the internet of things node and/or the cloud server comprise credit for reimbursing charges for forwarding data to the cloud server ([0491] “The billing agent 1695 can optionally confirm that the user account has sufficient credit limit to make the purchase by either confirming the stored credit limit on the device or querying the billing server 4630”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize credit limit verification as in Raleigh in the system executing the method of Starsinic with the motivation of offering to [0006] “to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices” as taught by Raleigh over that of Starsinic.

As per claim 58 and 69, Starsinic may not explicitly disclose, but Raleigh discloses the apparatus of claim 51 and the method of claim 62, wherein the forwarded data comprises encrypted data, an identifier of the apparatus, an internet of things node identifier, an address in a database where payment to the apparatus can be made, and/or an address in a distributed database comprising blockchain where payment to the apparatus can be made ([0444] “In some embodiments, the service control device link 1691 provides for securing, signing, encrypting or otherwise protecting communications before sending”). 
Raleigh in the system executing the method of Starsinic with the motivation of offering to [0006] “to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices” as taught by Raleigh over that of Starsinic.

As per claim 59, Starsinic may not explicitly disclose, but Raleigh discloses the apparatus of claim 51, wherein the apparatus is further configured to at least receive a reimbursement record and/or a credit record for the forwarded data ([0482] “As shown in FIG. 4, service controller 122 includes a billing event server 1662. In some embodiments, the billing event server 1662 collects billing events”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize receiving billing events as in Raleigh in the system executing the method of Starsinic with the motivation of offering to [0006] “to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices” as taught by Raleigh over that of Starsinic.

As per claim 60, Starsinic may not explicitly disclose, but Raleigh discloses the apparatus of claim 59, wherein the reimbursement record and/or a credit record is received from a distributed database comprising blockchain and/or from the cloud server ([1453] “In some embodiments, the billing event server 1662 is maintained by a service provider that offers services in conjunction with a network operator, e.g., as an MVNO or a third-party service partner, and the service history server 1650 communicates with one or more servers maintained by a network operator, e.g., central billing server 123, to coordinate service usage accounting, charging and billing” wherein [1445] “For example, in a Wi-Fi hotspot situation in which there are a significant number of users on a DSL or T-1 backhaul, the service controller can sit in a service provider cloud or an MVNO cloud, the service controls can be provided by a VSP capability offered by the service provider” meaning the service controller may receive the billing data from cloud server). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize billing records received from cloud server as in Raleigh in the system executing the method of Starsinic with the motivation of offering to [0006] “to improve the presentation and discovery of services, service plans, applications and content for users of mobile wireless communication devices” as taught by Raleigh over that of Starsinic.

Claims 66-67 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic in view of Crowley in further view of Raleigh and in further view of Durvasula et al. (U.S. 2018/0075453).

As per claim 66, Starsinic may not explicitly disclose, but Durvasula discloses the method of claim 65, wherein the check of the reputation comprises verifying the reputation at a database comprising historical data regarding past reimbursements for forwarding data to the cloud server ([0040] “In various embodiments, reputation smart contract 114 may maintain customer feedback on buyers and sellers, based on previously recorded interactions  … The relevant portions of the ledger may be provided to potential buyers and sellers prior to their engagement in e-commerce with other users, for example. Merchants and customers may leave feedback within a time limit of a transaction. The transaction may be publicly verifiable as the transaction history is available on the blockchain”). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize reputation check regarding historical transaction data as in Durvasula in the system executing the method of Starsinic with the motivation of offering to [0033] “improve control over the content of the blockchain … to improve security” as taught by Durvasula over that of Starsinic.

As per claim 67, Starsinic may not explicitly disclose, but Durvasula discloses the method of claim 65, wherein the check of the reputation comprises verifying the reputation at a distributed database comprising blockchain ([0040] “In various embodiments, reputation smart contract 114 may maintain customer feedback on buyers and sellers, based on previously recorded interactions. Reputation smart contract 114 may include a reputation ledger. The reputation ledger may be built over time and recorded on blockchain 110”).
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize reputation verification from blockchain as in Durvasula in the system executing the method of Starsinic with the motivation of offering to [0033] “improve control over the content of the blockchain … to improve security” as taught by Durvasula over that of Starsinic.

Response to Arguments
Applicant’s arguments, see page 8, filed 11 October 2021, with respect to the objection of the drawings have been fully considered and are persuasive. The objection of the drawings has been withdrawn.
Applicant’s arguments, see page 8, with respect to the 35 U.S.C. 112(b) rejection of claims 62 and 70 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 62 and 70 has been withdrawn.
Applicant's arguments, see pages 8 to 9, with respect to the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. As discussed above under 35 U.S.C. 101 rejection, the claims are directed to an abstract idea, specifically certain methods of organizing human activity, under commercial interactions, and not a mental process. Also as discussed above, the additional elements recited by the claims are generic computer components, as supported by Specification [060-068] and Figure 4, which are merely instructed to perform generic functionalities, such as receiving data, matching data, and forwarding data. Merely using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application. Therefore, the 35 U.S.C. 101 rejection is maintained.
Applicant’s arguments, see pages 9 to 10, with respect to the 35 U.S.C. 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van Gassel et al. (U.S. 2006/0031515) discloses a method and a system for mobile ad-hoc Internet sharing.
SINGLA et al. (U.S. 2017/0272273) discloses a Wi-Fi network configured for Wi-Fi client bridging using Layer 2 (L2) tunnels includes a plurality of access points each being one or more of a parent node, a child node, and a gateway node in the Wi-Fi network.
Adjakple et al. (U.S. 2014/0086177) discloses Systems, methods, and instrumentalities such that a WTRU may obtain network operator agnostic wireless access for a service.
Morgan (U.S. 2012/0226796) discloses systems and methods for generating optimized resource consumption periods for multiple users on a combined basis.
Fan et al. (U.S. 2015/0269547) discloses a system for managing, storing and providing shared digital content to a group of users in a multi-platform environment, comprising a cloud storage component configured to store digital content items that are shared by members in a user relationship defined group, and a cloud service component configured to provide one of the digital content items to a first platform for a first member of the user relationship defined group in a format suitable for the first platform and to a second platform for a second member of the user relationship defined group in a format suitable for the second 
Rogers et al. (U.S. 2018/0039942) discloses various embodiments of a system for tracking interests in content using a distributed data store.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697